Fourth Court of Appeals
                                   San Antonio, Texas
                                         February 4, 2021

                                      No. 04-19-00827-CV

                                Les GRIFFIN and Molly Griffin,
                                         Appellants

                                                 v.

                              PST INVESTMENT GROUP, LLC,
                                        Appellee

                       From the County Court at Law, Kerr County, Texas
                                   Trial Court No. 19541C
                           Honorable Susan Harris, Judge Presiding


                                         ORDER
        Appellants’ brief was due on October 5, 2020. Neither the brief nor a motion for
extension of time has been filed. We therefore ORDER appellants to file their brief in this court
no later than 10 days from the date of this order, along with a written response reasonably
explaining: (1) their failure to timely file the brief; and (2) why appellee is not significantly
injured by appellants’ failure to timely file a brief.

        If appellants fail to file a brief and the written response by the date ordered, this appeal
will be dismissed for want of prosecution. See TEX. R. APP. P. 38.8(a); see also TEX. R. APP. P.
42.3(b), (c).



                                                      _________________________________
                                                      Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of February, 2021.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court